                                            Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STATE OF CALIFORNIA, et al.,                   Case No. 19-cv-06013-JST
                                                           Plaintiffs,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                                     v.                                    DISMISS
                                   9

                                  10        DAVID BERNHARDT, et al.,                       Re: ECF No. 46
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is U.S. Secretary of the Interior David Bernhardt, Secretary of Commerce

                                  14   Wilbur Ross, U.S. Fish and Wildlife Service, and National Marine Fisheries Service (“Federal

                                  15   Defendants”)’s motion to dismiss. ECF No. 46. The Court will deny the motion.

                                  16   I.       BACKGROUND1

                                  17            A.        Endangered Species Act

                                  18            “The Endangered Species Act (“ESA”) was enacted in 1973 to prevent the extinction of

                                  19   various fish, wildlife, and plant species.” Turtle Island Restoration Network v. Nat’l Marine

                                  20   Fisheries Serv., 340 F.3d 969, 974 (9th Cir. 2003). The Act aims “to provide a means whereby

                                  21   the ecosystems upon which endangered species and threatened species depend may be conserved”

                                  22   and “to provide a program for the conservation of such endangered species and threatened

                                  23   species.” 16 U.S.C. § 1531(b). The ESA represents “the most comprehensive legislation for the

                                  24   preservation of endangered species ever enacted by any nation.” Tenn. Valley Auth. v. Hill, 437

                                  25   U.S. 153, 180 (1978). It reflects “a conscious decision by Congress to give endangered species

                                  26
                                  27   1
                                        In reviewing Federal Defendants’ Rule 12(b)(1) motion to dismiss for lack of jurisdiction, the
                                  28   Court takes the allegations in the plaintiffs’ complaint as true. Wolfe v. Strankman, 392 F.3d 358,
                                       362 (9th Cir. 2004).
                                           Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 2 of 19




                                   1   priority over the ‘primary missions’ of federal agencies.” Id. at 185. “The responsibility for

                                   2   administration and enforcement of the ESA lies with the Secretaries of Commerce and Interior,

                                   3   who have delegated the responsibility to the [National Marine Fisheries Service (“NMFS”)] with

                                   4   respect to marine species, and to the Fish and Wildlife Service (“FWS”) with respect to terrestrial

                                   5   species.” Turtle Island, 340 F.3d at 973-74 (citing 50 C.F.R. § 402.01).

                                   6           To accomplish its purposes, the Act “sets forth a comprehensive program to limit harm to

                                   7   endangered species within the United States.” California ex rel. Lockyer v. U.S. Dept. of

                                   8   Agriculture, 575 F.3d 999, 1018 (9th Cir. 2009). Section 4 of the Act requires NMFS and FWS

                                   9   (collectively “the Services”) to identify endangered and threatened species and designate their

                                  10   “critical habitats.” 16 U.S.C. 1533(a)(1)-(3). Section 7 “imposes a procedural duty on federal

                                  11   agencies to consult with either the [NMFS] or the FWS before engaging in a discretionary action,

                                  12   which may affect listed species.”2 Turtle Island, 340 F.3d at 974 (citing 16 U.S.C. § 1536(a)(2);
Northern District of California
 United States District Court




                                  13   50 C.F.R. §§ 402.14, 402.01(b)). This consultation procedure aims to allow the Services “to

                                  14   determine whether the federal action is likely to jeopardize the survival of a protected species or

                                  15   result in the destruction of its critical habitat, and if so, to identify reasonable and prudent

                                  16   alternatives that will avoid the action’s unfavorable impacts.” Id. (citing 16 U.S.C.

                                  17   § 1536(b)(3)(A)). Section 9 prohibits the “take” (e.g. killing, harassing, harming, or collecting) of

                                  18   listed endangered fish and wildlife species and prohibits other actions with respect to listed

                                  19   endangered plant species. 16 U.S.C. §§ 1532, 1538. Section 4(d) authorizes the extension of

                                  20   Section 9 prohibitions to threatened species. Id. § 1533(d).

                                  21           B.      Regulatory History

                                  22           During the 1980s, the Services adopted joint regulations for implementation of Sections 4

                                  23   and 7 of the ESA. See, e.g., 45 Fed. Reg. 13,010 (Feb. 27, 1980); 49 Fed. Reg. 38,900 (Oct. 1,

                                  24   1984); 51 Fed. Reg. 19,926 (June 3, 1986). “The Services have not substantially amended these

                                  25   regulations since that time, although the Services adopted minor amendments to the processes for

                                  26
                                  27   2
                                         “When the acting agency is either the [NMFS] or the FWS, the obligation to consult is not
                                       relieved, instead, the agency must consult within its own agency to fulfill its statutory mandate.”
                                  28
                                       Turtle Island, 340 F.3d at 974 (citing 16 U.S.C. § 1536(a)(2); 50 C.F.R. §§ 402.14, 402.01(b)).
                                                                                         2
                                           Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 3 of 19




                                   1   listing species, designating critical habitat, and conducting section 7 consultations in 2015 and

                                   2   2016.” ECF No. 28 ¶ 106; see 81 Fed. Reg. 7,439 (Feb. 11, 2016); 81 Fed. Reg. 7,214 (Feb. 11,

                                   3   2016); 80 Fed. Reg. 26,832 (May 11, 2015).

                                   4          “On July 25, 2018, the Services published three separate notices in the Federal Register

                                   5   proposing to revise several key requirements of the ESA’s implementing regulations.” ECF No.

                                   6   28 ¶ 107; 83 Fed. Reg. 35,193 (July 25, 2018) (“Proposed Listing Rule”); 83 Fed. Reg. 35,178

                                   7   (July 25, 2018) (“Proposed Interagency Consultation Rule”); 83 Fed. Reg. 35,174 (July 25, 2018)

                                   8   (“Proposed 4(d) Rule”) (collectively, the “Proposed Rules”). The three proposed regulatory

                                   9   changes sought to carry out Executive Order 13777, which directs federal agencies to eliminate

                                  10   allegedly “unnecessary regulatory burdens.” ECF No. 28 ¶ 107; 82 Fed. Reg. 12,285 (Mar. 1,

                                  11   2017). “The Services characterized the Proposed Rules as changes to assist and increase clarity

                                  12   and efficiency in implementation of the ESA.” Id. After accepting comments on the proposed
Northern District of California
 United States District Court




                                  13   revisions, id. ¶ 108, the Services issued three Final Rules: (1) the Listing Rule, 84 Fed. Reg.

                                  14   45,020; (2) the Interagency Consultation Rule, 84 Fed. Reg. 44,976; and (3) the 4(d) Rule, 84 Fed.

                                  15   Reg. 44,753. Id. ¶¶ 108-109.

                                  16          C.      Procedural Background

                                  17          On September 25, 2019, the State of California, Commonwealth of Massachusetts, State of

                                  18   Maryland, State of Colorado, State of Connecticut, State of Illinois, People of the State of

                                  19   Michigan, State of Minnesota, State of Nevada, State of New Jersey, State of New Mexico, State

                                  20   of New York, State of North Carolina, State of Oregon, Commonwealth of Pennsylvania, State of

                                  21   Rhode Island, State of Vermont, State of Washington, State of Wisconsin, District of Columbia,

                                  22   and City of New York (collectively “State Plaintiffs”) brought this action to challenge the

                                  23   Services’ decision to promulgate the Final Rules which allegedly “undermine key requirements of

                                  24   the [ESA].”3 ECF No. 1; ECF No. 28 ¶ 1. The operative first amended complaint (“FAC”)

                                  25   alleges that the Services’ issuance of the Final Rules violates the ESA, the Administrative

                                  26   Procedure Act (“APA”), and the National Environmental Policy Act (“NEPA”). Id. ¶ 2. In

                                  27
                                       3
                                  28    The State of Minnesota and State of Wisconsin were not initially parties to this lawsuit but were
                                       added as plaintiffs in the first amended complaint. ECF No. 28 ¶ 1.
                                                                                        3
                                             Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 4 of 19




                                   1   particular, the FAC alleges that in promulgating the Final Rules the Services (1) “acted in a

                                   2   manner that constituted an abuse of discretion, is not in accordance with law, and is in excess of

                                   3   the Services’ statutory authority, in violation of the ESA and the APA,” 16 U.S.C. §§ 1531, 1532,

                                   4   1533, 1536; 5 U.S.C. § 706; (2) “acted in a manner that was arbitrary, capricious, an abuse of

                                   5   discretion, and not in accordance with law, and failed to follow the procedures required by law, in

                                   6   violation of the APA,” 5 U.S.C. §§ 553, 706; and (3) failed “to take a ‘hard look’ at the

                                   7   environmental impacts of the Final Rules, and their determination that the Final Rules are subject

                                   8   to a categorical exclusion from NEPA, . . . contrary to the requirements of NEPA and the APA,” 5

                                   9   U.S.C. § 706(2); 42 U.S.C. § 4332(2)(C). Id. ¶¶ 131-48.

                                  10            On December 6, 2019, Federal Defendants moved to dismiss State Plaintiffs’ FAC for lack

                                  11   of jurisdiction. ECF No. 46. State Plaintiffs oppose this motion, ECF No. 74, and Federal

                                  12   Defendants have filed a reply, ECF No. 79.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARD

                                  14            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

                                  15   ‘Controversies.’” Lance v. Coffman, 549 U.S. 437, 439 (2007). “One component of the case-or-

                                  16   controversy requirement is standing, which requires a plaintiff to demonstrate the now-familiar

                                  17   elements of injury in fact, causation, and redressability.” Id. (citing Lujan v. Defenders of

                                  18   Wildlife, 504 U.S. 555, 560-561 (1992)). A defendant may attack a plaintiff’s assertion of

                                  19   jurisdiction by moving to dismiss pursuant to Rule 12(b)(1) of the Federal Rules of Civil

                                  20   Procedure. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004); see also 5B Charles

                                  21   Alan Wright & Arthur Miller, Federal Practice and Procedure § 1350 (3d ed. 2004) (“A motion to

                                  22   dismiss an action under Federal Rule 12(b)(1) . . . raises the fundamental question whether the

                                  23   federal district court has subject matter jurisdiction over the action before it.”)

                                  24            “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v.

                                  25   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

                                  26   2000)). “In a facial attack, the challenger asserts that the allegations contained in a complaint are

                                  27   insufficient on their face to invoke federal jurisdiction. By contrast, in a factual attack, the

                                  28   challenger disputes the truth of the allegations that, by themselves, would otherwise invoke federal
                                                                                           4
                                            Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 5 of 19




                                   1   jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. Where, as here, defendants make a facial

                                   2   attack,4 the court assumes that the allegations are true and draws all reasonable inferences in the

                                   3   plaintiff’s favor. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (citations omitted); Hyatt

                                   4   v. Yee, 871 F.3d 1067, 1071 n.15 (9th Cir. 2017). A court addressing a facial attack must confine

                                   5   its inquiry to the allegations in the complaint. See Savage v. Glendale Union High Sch., Dist. No.

                                   6   205, Maricopa Cty., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003) (citing White v. Lee, 227 F.3d 1214,

                                   7   1242 (9th Cir. 2000)).

                                   8   III.     DISCUSSION

                                   9            Federal Defendants request that the Court dismiss Plaintiffs’ Complaint because Plaintiffs

                                  10   lack Article III standing and the claims are not ripe for judicial review. ECF No. 46 at 2, 12. The

                                  11   Court rejects this request and finds that State Plaintiffs allege facts sufficient to invoke federal

                                  12   jurisdiction.
Northern District of California
 United States District Court




                                  13            A.     Standing

                                  14                   1.       Legal Standard

                                  15            Article III standing requires that a “plaintiff must have (1) suffered an injury in fact,

                                  16   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

                                  17   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct.

                                  18   1540, 1547 (2016). “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

                                  19   invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

                                  20   imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504

                                  21   U.S. 555, 560 (1992)).

                                  22            Because “[t]he party invoking federal jurisdiction bears the burden of establishing these

                                  23   elements,” they are “an indispensable part of the plaintiff's case.” Lujan, 504 U.S. at 561.

                                  24   Accordingly, “each element must be supported in the same way as any other matter on which the

                                  25   plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required at the

                                  26   successive stages of the litigation.” Id. “Where, as here, a case is at the pleading stage, the

                                  27

                                  28   4
                                           Defendants “move to dismiss the complaints on facial grounds.” ECF No. 33 at 24.
                                                                                        5
                                          Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 6 of 19




                                   1   plaintiff must ‘clearly . . . allege facts demonstrating’ each element.” Spokeo, 136 S. Ct. at 1547

                                   2   (quoting Warth v. Seldin, 422 U.S. 490, 518, (1975)). “[A] plaintiff must demonstrate standing for

                                   3   each claim he seeks to press and for each form of relief that is sought.” Town of Chester v. Laroe

                                   4   Estates, Inc., ––– U.S. ––––, 137 S. Ct. 1645, 1650 (2017) (citation omitted).

                                   5           “States are not normal litigants for the purposes of invoking federal jurisdiction.”

                                   6   Massachusetts v. E.P.A., 549 U.S. 497, 518 (2007). Because states have “an interest independent

                                   7   of and behind the titles of its citizens, in all the earth and air within [their] domain,” they are

                                   8   “entitled to special solicitude in [the] standing analysis.” Id. at 518-20 (quoting Georgia v.

                                   9   Tennessee Copper Co., 206 U.S. 230, 237 (1907)). A state’s “well-founded desire to preserve its

                                  10   sovereign territory” supports standing in cases implicating environmental harms. Id. at 519.

                                  11                   2.      Discussion

                                  12           Federal Defendants argue that the FAC is insufficient to demonstrate standing, “even at the
Northern District of California
 United States District Court




                                  13   pleading stage,” because State Plaintiffs do not “allege any specific facts” as to how they are

                                  14   harmed by the Final Rules. ECF No. 46 at 26. A review of State Plaintiffs’ complaint, however,

                                  15   reveals detailed allegations that demonstrate injury-in-fact, causation, and redressability with

                                  16   respect to both their substantive and procedural claims.

                                  17                           a.      Substantive Claim

                                  18                                   i.      Injury-in-Fact

                                  19           State Plaintiffs allege that “the Services’ adoption of the Listing Rule, the Interagency

                                  20   Consultation Rule, and the 4(d) Rule violates the ESA’s plain language, structure, and purpose,

                                  21   and exceeds the scope of the Agencies’ jurisdiction, authority and discretion under the ESA.”

                                  22   ECF No. 28 ¶¶ 124-30. The FAC demonstrates several “concrete and particularized” injuries

                                  23   stemming from these ESA violations by detailing (1) the species and land in each state which are

                                  24   subject to ESA regulations, (2) the Final Rules’ weakening of ESA’s safeguards, and (3) the

                                  25   expected biological and economic harms resulting from the weakened safeguards.

                                  26           First, the FAC alleges that each State Plaintiff’s territories are home to hundreds of

                                  27   federally-listed species, designated critical habitat, federal lands, non-federal facilities, and

                                  28   activities subject to ESA protection and regulation. Id. ¶¶ 7, 19-81; see, e.g., id. ¶ 21 (“There are
                                                                                           6
                                          Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 7 of 19




                                   1   currently over 300 species listed as endangered or threatened under the ESA that reside wholly or

                                   2   partially within the State of California and its waters – more than any other mainland state.

                                   3   Examples include the southern sea otter (Enhydra lutris nereis) found along California’s central

                                   4   coastline, the desert tortoise (Gopherus agassizii) and its critical habitat in the Mojave Desert, the

                                   5   marbled murrelet (Brachyramphus marmoratus) in north coast redwood forests, as well as two

                                   6   different runs of Chinook salmon (Oncorhynchus tshawytscha) and their spawning, rearing, and

                                   7   migration habitat in the Bay-Delta and Central Valley rivers and streams.”); id. ¶¶ 43 (“Nevada

                                   8   has approximately 58,226,015.60 acres of federally-managed land, totaling 84.9 percent of the

                                   9   State’s lands. The federal agencies that manage Nevada’s many acres are subject to the ESA’s

                                  10   section 7 consultation requirements.”).

                                  11          Second, State Plaintiffs’ allege that the Final Rules “fundamentally undermine and

                                  12   contradict the requirements of the ESA.” Id. ¶ 9. They do so, State Plaintiffs allege, by
Northern District of California
 United States District Court




                                  13   “unlawfully and arbitrarily . . . inject[ing] economic considerations and quantitative thresholds

                                  14   into the ESA’s science-driven, species-focused analyses; limit[ing] the circumstances under which

                                  15   species can be listed as threatened; eliminat[ing] consideration of species recovery in the delisting

                                  16   process; expand[ing] the ESA’s expressly narrow exemptions from the requirement to designate

                                  17   critical habitat; and severely limit[ing] when presently unoccupied critical habitat would be

                                  18   designated, particularly where climate change poses a threat to species habitat.” Id. ¶ 10. The

                                  19   State Plaintiffs provide several examples of the ways the Final Rules achieve these effects. See id.

                                  20   ¶¶ 110-12. For one, the Final Rules “inject[] economic considerations into the ESA’s science-

                                  21   driven, species-focused analyses by removing the statutory restriction on considering economic

                                  22   impacts” and “require for the first time that there be a ‘reasonable certainty’ that . . . unoccupied

                                  23   habitat will contribute to the conservation of a species and that the area currently contain one or

                                  24   more of those physical or biological features essential to the conservation of the species,” thereby

                                  25   making it less likely that such critical habitat will be designated. Id. ¶ 110. For another, the Final

                                  26   Rules eliminate the so-called “Blanket 4(d) Rule,” under which the FWS has extended to

                                  27   threatened species by default all the protections afforded to endangered plants and animals under

                                  28   section 9 of the ESA, 16 U.S.C. § 1538. Id. ¶ 112. The FAC provides many other examples, but
                                                                                          7
                                          Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 8 of 19




                                   1   these are sufficient to make the point.

                                   2          Third, the FAC alleges several concrete and particularized injuries which result from these

                                   3   weakened protections. For instance, the alleged weakening of ESA’s “substantive and procedural

                                   4   safeguards” will result in the “loss of biological diversity” and diminish the fish and wildlife

                                   5   “natural resources that could otherwise be used for present and future commercial purposes.” Id.

                                   6   ¶¶ 117-18 (citing Nat’l Ass’n of Home Builders v. Babbit, 130 F.3d 1041, 1053 (D.C. Cir. 1997)

                                   7   (“Each time a species becomes extinct, the pool of wild species diminishes” which, in turn

                                   8   “diminish[es] a natural resource that could otherwise be used for present and future commercial

                                   9   purposes.”); San Luis & Delta-Mendota Water Authority v. Salazar, 638 F.3d 1163, 1177 (9th Cir.

                                  10   2011) (“[T]he ESA, including sections 7 and 9, ‘bears a substantial relation to commerce.’”)

                                  11   (citation omitted)). Because most of these “fish and wildlife resources are owned and held by the

                                  12   State in both a proprietary and regulatory capacity,” id. ¶ 115, the State Plaintiffs have “alleged a
Northern District of California
 United States District Court




                                  13   particularized injury in [their] capacity as [] landowners.” Massachussets v. EPA, 549 U.S. at 522.

                                  14          State Plaintiffs also allege harm to their economic interests by asserting that, “[w]ith the

                                  15   Final Rules’ weakening of federal protections, the responsibility for, and burden of, protecting

                                  16   imperiled species and habitats within State borders would fall more heavily on State Plaintiffs.”

                                  17   Id. ¶¶ 119-21. This alleged “economic harm” is sufficient to establish injury-in-fact. See

                                  18   California v. Azar, 911 F.3d 558, 571-73 (9th Cir. 2018) (finding it “reasonably probable” that a

                                  19   federal rule exempting employers from covering contraceptive care in group health plans “will

                                  20   inflict economic harm to the states” because “women who lose coverage will seek contraceptive

                                  21   care through state-run programs or programs that the states are responsible for reimbursing”); Air

                                  22   Alliance Hous. v. U.S. Envtl. Prot. Agency, 906 F.3d 1049, 1059-60 (D.C. Cir. 2018) (“Monetary

                                  23   expenditures to mitigate and recover from harms that could have been prevented absent the

                                  24   [federal rule] are precisely the kind of ‘pocketbook’ injury that is incurred by the state itself.”);

                                  25   Texas v. United States, 809 F.3d 134, 155-56 (5th Cir. 2015) (finding that Texas “has satisfied the

                                  26   first standing requirement by demonstrating that it would incur significant costs” if the challenged

                                  27   federal program were implemented).

                                  28          Federal Defendants argue that State Plaintiffs’ alleged harms are “speculative and
                                                                                          8
                                          Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 9 of 19




                                   1   conjectural” because the states “cannot possibly know how the Services will apply the regulation

                                   2   to species within their borders.” ECF No. 79 at 13-16. The argument misses the mark. Contrary

                                   3   to Federal Defendants’ assertions, a plaintiff need not show that “every application of the

                                   4   regulations will harm them” to establish injury-in-fact. Id. at 14. Rather, “an increased risk of

                                   5   future environmental injury constitutes injury-in-fact for purposes of standing.” US Citrus Science

                                   6   Counsel v. U.S. Dept. of Agriculture, No. 1:17-cv-00680-LJO-SAB, 2017 WL 4844376, at *7

                                   7   (E.D. Cal. Oct. 25, 2017) (citations omitted) (emphasis added); Cent. Delta Water Agency v.

                                   8   United States, 306 F.3d 938, 947–48 (9th Cir. 2002) (“The Supreme Court has consistently

                                   9   recognized that threatened rather than actual injury can satisfy Article III standing requirements.”)

                                  10   (citation omitted); Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1151-52 (9th Cir.

                                  11   2000) (“[A]n increased risk of harm can itself be injury in fact for standing.”). “If a plaintiff faces

                                  12   a credible threat of harm, and that harm is both real and immediate, not conjectural or
Northern District of California
 United States District Court




                                  13   hypothetical, the plaintiff has met the injury-in-fact requirement for standing under Article

                                  14   III.” Krottner v. Starbucks Corp., 628 F.3d 1139, 1143 (9th Cir. 2010).

                                  15          Here, an “enhanced risk” of biodiversity loss and degradation of fish and wildlife natural

                                  16   resources clearly follows from the Services’ alleged weakening of ESA safeguards designed to

                                  17   conserve hundreds of endangered and threatened species within State Plaintiffs’ territories. Cent.

                                  18   Delta Water Agency, 306 F.3d at 949-950 (describing a “substantial” or “enhanced” risk as

                                  19   sufficient to establish injury-in-fact). This “credible threat of harm is sufficient to constitute actual

                                  20   injury.” Id. at 950 (finding standing where “the risk of harm to plaintiffs’ crops created by the

                                  21   [agency’s] water management procedures is not so speculative or diffuse as to render the

                                  22   controversy a hypothetical one”); Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846,

                                  23   856-60 (9th Cir. 2005) (finding injury-in-fact where the U.S. Army Corps of Engineers granted a

                                  24   dock-construction permit and “dock extension risks increased tanker traffic and a greater potential

                                  25   for an oil spill,” which “would cause a markedly decreased opportunity for [the nonprofit

                                  26   plaintiff’s] members to study the ecological area, observe wildlife, and use Cherry Point for

                                  27   recreation.”); Mountain States Legal Found. v. Glickman, 92 F.3d 1228, 1234 (D.C. Cir. 1996)

                                  28   (finding an “increased risk of wildfire” sufficient to afford plaintiffs standing where the Forest
                                                                                          9
                                           Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 10 of 19




                                   1   Service’s challenged logging plan “reduced potential wildfire fuels by 5.4%, rather than plaintiffs’

                                   2   preferred plan, which reduced the fuels by 14.2%”).

                                   3          Federal Defendants also argue that State Plaintiffs have “jumped the gun” and alleged

                                   4   mere “generalized grievances” by bringing facial challenges to the Final Rules. ECF No. 46 at 34.

                                   5   Defendants contend that plaintiffs must wait for the Services to “apply these revisions in a manner

                                   6   that concretely harms their interests” and causes them to suffer an injury-in-fact. Id. Federal

                                   7   Defendants’ argument misstates the law. Environmental plaintiffs have standing to challenge not

                                   8   only species-specific decisions, but also higher-level, programmatic rules that impose or remove

                                   9   requirements on the application of the ESA. Citizens for Better Forestry v. U.S. Dept. of

                                  10   Agriculture, 341 F.3d 961, 975 (9th Cir. 2003). Because declines in species populations and

                                  11   extinction of species is “difficult or impossible to remedy,” plaintiffs need not wait until these

                                  12   harms occur “before challenging the government action leading to the potential destruction.”
Northern District of California
 United States District Court




                                  13   Cent. Delta Water Agency, 306 F.3d at 950 (“[P]laintiffs need not wait until the natural resources

                                  14   are despoiled before challenging the government action leading to the potential destruction.”).

                                  15   Indeed, “[t]he ability to challenge actions creating threatened environmental harms is particularly

                                  16   important because in contrast to many other types of harms, monetary compensation may well not

                                  17   adequately return plaintiffs to their original position.” Id.

                                  18          Federal Defendants argue that “FWS intends to address the level of protection [afforded to

                                  19   threatened species] through a species-specific rule.” ECF No. 46 at 20. Thus, they contend, “[i]f

                                  20   FWS issues a species-specific rule concurrent with listing a new threatened species, Plaintiffs will

                                  21   suffer no harm from the revised 4(d) regulation whatsoever.” Id. at 29.5 However one construes

                                  22

                                  23   5
                                         In support for their argument that FWS intends to issue species-specific rules that will cause no
                                       harm to State Plaintiffs, Federal Defendants note that on “November 21, 2019 FWS listed the
                                  24
                                       meltwater lednian stonefly and the western glacier stonefly as threatened species” and
                                  25   “concurrently issued a species-specific 4(d) rule extending Section 9 protections and prohibitions
                                       to these stoneflies.” ECF No. 49 at 29-30. Notwithstanding that FWS took this step on two
                                  26   occasions, it will be under no obligation to extend similar protection to any species in the future
                                       under the amended regulation. Additionally, “[p]ost-filing events are not relevant to the standing
                                  27   inquiry.” San Luis & Delta-Mendota Water Authority v. U.S. Dept. of Interior, 905 F. Supp. 2d
                                       1158, 1169 (E.D. Cal. 2012) (citing Clark v. City of Lakewood, 259 F.3d 996, 1006 (9th Cir.
                                  28
                                       2001).
                                                                                         10
                                         Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 11 of 19




                                   1   this statement of intent, however, the fact remains that Federal Defendants would be under no

                                   2   obligation to extend any particular protection to a threatened species. The comprehensive

                                   3   protections of the Blanket 4(d) Rule would be eliminated, and “[s]pecies listed or reclassified as a

                                   4   threatened species after the effective date of this rule . . . would have protective regulations only if

                                   5   the Service promulgates a species-specific rule (also referred to as a special rule).” 83 Fed. Reg.

                                   6   35175 (ellipsis added). Such a species-specific rule would contain “the applicable prohibitions

                                   7   and exceptions” deemed to apply to that species, id. at 35178, which might be fewer than all of

                                   8   those available under the Blanket 4(d) Rule, or even no protections at all. Also, whatever

                                   9   protections were included in the species-specific rule would be of uncertain duration, because

                                  10   “[n]otwithstanding [the Federal Defendants’] intention,” the revised regulations give them

                                  11   “discretion to revise or promulgate species-specific rules at any time after the final listing or

                                  12   reclassification determination,” id. at 35175. The Federal Defendants’ statement of intention is
Northern District of California
 United States District Court




                                  13   insufficient to prevent a finding that the State Plaintiffs’ have adequately alleged injury. “It would

                                  14   be inequitable in the extreme for us to permit one party to create a significantly increased risk of

                                  15   harm to another, and then avoid the aggrieved party from trying to prevent the potential harm

                                  16   because the party that created the risk promises that it will ensure that the harm is avoided . . . .”

                                  17   Cent. Delta Water Agency, 306 F.3d at 950 (9th Cir. 2002).

                                  18           In sum, the Court concludes that the risk of harm to State Plaintiffs’ natural resources and

                                  19   economic interests “is not so speculative or diffuse as to render the controversy a hypothetical one.

                                  20   Rather, the risk is sufficient to afford plaintiffs standing.” Id. at 950.

                                  21                                   ii.     Causation and Redressability

                                  22           In order to establish causation and redressability, a plaintiff’s injury must be “fairly

                                  23   traceable to the challenged action of the defendant,” and it must be “‘likely,’ as opposed to

                                  24   ‘speculative,’ that the injury will be redressed by a favorable decision.” Tyler v. Cuomo, 236 F.3d

                                  25   1124, 1131-32 (9th Cir. 2000) (quoting Lujan, 504 U.S. at 560-61). The Federal Defendants do

                                  26   not dispute the sufficiency of the State Plaintiffs’ causation and redressability allegations, ECF

                                  27   No. 28 ¶¶ 114-23, and the Court finds that they meet both requirements. At a minimum, the Final

                                  28   Rules and their alleged weakening of federal protections for endangered and threatened species,
                                                                                          11
                                         Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 12 of 19




                                   1   “contribute[] to [State Plaintiffs’] injuries.” Massachussets v. EPA, 549 U.S. at 523 (internal

                                   2   quotation marks omitted). Furthermore, State Plaintiffs’ requested relief – a declaration that the

                                   3   Final Rules are unlawful and vacatur of the Final Rules – would reduce or eliminate their risk of

                                   4   injury, thereby establishing redressability. Id. at 526.

                                   5                          b.      Procedural Claims

                                   6          State Plaintiffs bring several procedural claims under NEPA and the APA. First, they

                                   7   allege that “the Services violated NEPA by failing to assess the environmental impacts of the Final

                                   8   Rules or to circulate such analyses for public review and comment.” ECF No. 28 ¶¶ 13, 140-48;

                                   9   see W. Watershed Project v. Kraayenbrink, 632 F.3d 472, 494-95 (9th Cir. 2011) (applying

                                  10   procedural standing analysis to plaintiffs’ claims that an agency violated NEPA).

                                  11          Second, they allege that “the Services failed to provide meaningful opportunity to

                                  12   comment” in violation of APA Section 553. ECF No. 28 ¶ 138-39; see California v. Azar, 911
Northern District of California
 United States District Court




                                  13   F.3d at 571-72 (applying procedural standing analysis to plaintiff’s claim that defendant failed to

                                  14   comply with the APA’s notice and comment requirement). Federal Defendants argue that

                                  15   Plaintiffs fail to “allege any omitted procedure set forth in APA Section 553.” ECF No. 79 at 18.

                                  16   The assertion is incorrect. The FAC alleges that “the Services failed to provide meaningful

                                  17   opportunity to comment on several aspects of the Final Rules that were not included in, and are

                                  18   not logical outgrowths of, the Proposed Rules,” and then provides examples. ECF No. 28 ¶ 138

                                  19   (“These changes include but are not limited to: (i) the Listing Rule’s requirement that the

                                  20   Secretary must determine that there is a ‘reasonable certainty’ that an unoccupied area will

                                  21   contribute to the conservation of the species and that the area currently contains one or more of

                                  22   those physical or biological features essential to the conservation of the species in order to be

                                  23   designated as critical habitat; (ii) the Interagency Consultation Rule’s new definition of ‘activities

                                  24   that are reasonably certain to occur’ to require that such a conclusion be based upon ‘clear and

                                  25   substantial information’; and (iii) the Interagency Consultation Rule’s expansion of the

                                  26   ‘environmental baseline’ to include ‘[t]he consequences to listed species or designated critical

                                  27   habitat from ongoing agency activities or existing agency facilities that are not within the agency’s

                                  28   discretion to modify.’”). These allegations clearly challenge the Services’ compliance with the
                                                                                         12
                                         Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 13 of 19




                                   1   notice and comment procedures set forth in APA Section 553. See id. ¶ 139 (alleging that the

                                   2   Services “failed to follow the procedures required by law” and citing Section 553); id. ¶ 95

                                   3   (detailing the notice and comment procedures required under APA Sections 553(b) and (c)).

                                   4          Third, State Plaintiffs allege that the Final Rules are arbitrary and capricious under the

                                   5   APA because the agency “failed to provide a reasoned analysis for the changes, relied on factors

                                   6   Congress did not intend for them to consider, offered explanations that run counter to the evidence

                                   7   before the Services, [] entirely overlooked important issues,” and “failed to follow the procedures

                                   8   required by law.” ECF No. 28 ¶¶ 132-137, 139. Defendants argue that State Plaintiffs’ APA

                                   9   Section 706 challenges “are not ‘procedural’ claims subject to a procedural rights standing

                                  10   inquiry.” ECF No. 79 at 18.

                                  11          Supreme Court jurisprudence dictates otherwise. In Massachusetts v. EPA, the Supreme

                                  12   Court explained that Massachusetts asserted its “procedural right to challenge the rejection of its
Northern District of California
 United States District Court




                                  13   rulemaking petition [under the Clean Air Act] as arbitrary and capricious.” 549 U.S. at 520

                                  14   (emphasis added). Notably, the Clean Air Act provision in question empowered a reviewing court

                                  15   to reverse agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in

                                  16   accordance with law” – the exact language found in the APA. Compare 42 U.S.C.

                                  17   § 7607(d)(9)(A), with 5 U.S.C. § 706(2)(A). The Supreme Court went on to conclude that the

                                  18   agency’s decision was arbitrary and capricious because it “offered no reasoned explanation for its

                                  19   refusal to decide” the key question presented by the rulemaking petition. Massachusetts v. EPA,

                                  20   549 U.S. 2117, 520 (2016). In Encino Motorcars, the Supreme Court reiterated that “[o]ne of the

                                  21   basic procedural requirements of administrative rulemaking is that an agency must give adequate

                                  22   reasons for its decisions.” 136 S. Ct. at 2125 (emphasis added). The Court then cited 5 U.S.C.

                                  23   § 706(2)(A) and explained that “where the agency has failed to provide even that minimal level of

                                  24   analysis, its action is arbitrary and capricious and so cannot carry the force of law.” Id. These

                                  25   cases demonstrate that, at least where plaintiffs allege that an agency’s action is arbitrary and

                                  26   capricious under § 706(2)(A) because of the agency’s failure to follow the “basic procedural

                                  27   requirement” of providing a reasoned explanation, Encino Motorcars, 136 S. Ct. at 2121, 2125, a

                                  28   procedural standing analysis is appropriate. See also City & Cty. of San Francisco v. Whitaker,
                                                                                         13
                                         Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 14 of 19




                                   1   357 F. Supp. 3d 931, 942 (N.D. Cal. 2018) (holding that Massachusetts and Encino Motorcars

                                   2   “suggest that, at least where plaintiffs allege that an agency’s action is arbitrary and capricious

                                   3   under § 706(2)(A) because of the agency’s failure to follow the ‘basic procedural requirement[ ]’

                                   4   of providing any reasoned explanation whatsoever . . . a procedural standing analysis is

                                   5   appropriate” (emphasis omitted)).

                                   6                                   i.      Injury-in-Fact

                                   7           “To establish an injury-in-fact, a plaintiff challenging the violation of a procedural right

                                   8   must demonstrate (1) that he has a procedural right that, if exercised, could have protected his

                                   9   concrete interests, (2) that the procedures in question are designed to protect those concrete

                                  10   interests, and (3) that the challenged action’s threat to the plaintiff’s concrete interests is

                                  11   reasonably probable.” California v. Azar, 911 F.3d at 570 (citing Citizens for Better Forestry, 341

                                  12   F.3d at 969-70). To satisfy prongs one and two, “environmental plaintiffs must allege that they
Northern District of California
 United States District Court




                                  13   will suffer harm by virtue of their geographic proximity to and use of areas that will be affected

                                  14   by” the challenged agency actions. See Citizens for Better Forestry, 341 F.3d at 971

                                  15   (“Environmental plaintiffs seeking to enforce a procedural requirement the disregard of which

                                  16   could impair a separate concrete interest of theirs, . . . can establish standing without meeting all

                                  17   the normal standards for immediacy.” (internal quotation marks omitted); see W. Watersheds

                                  18   Project, 632 F.3d at 485 (“We have described the concrete interest test as ‘requiring a geographic

                                  19   nexus between the individual asserting the claim and the location suffering an environmental

                                  20   impact.’” (quoting Citizens for Better Forestry, 341 F.3d at 971)).

                                  21           State Plaintiffs’ alleged procedural harms are sufficient to demonstrate a cognizable injury-

                                  22   in-fact. First, the FAC establishes a geographical nexus between the State Plaintiffs and the

                                  23   locations subject to the Final Rule by alleging facts about the species, critical habitats, facilities,

                                  24   and projects within each state which are subject to the revised regulations. See ECF No. 28 ¶¶ 19-

                                  25   81. See W. Watersheds Project, 632 F.3d at 485 (finding that a geographical nexus “established a

                                  26   concrete interest sufficient to pursue [plaintiffs’] NEPA claim”). Second, Plaintiffs’ allegations

                                  27   establish a reasonable probability of the Final Rules’ threat to their concrete interest in conserving

                                  28   their natural resources. As discussed above, an “enhanced risk” of biodiversity loss and
                                                                                           14
                                         Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 15 of 19




                                   1   degradation of States Plaintiffs’ fish and wildlife natural resources clearly follows from the Final

                                   2   Rules’ weakening of ESA regulations. See Citizens for Better Forestry, 341 F.3d at 974-75

                                   3   (finding that plaintiffs “suffered a cognizable injury in fact” sufficient to confer standing over their

                                   4   NEPA challenge because “decreased substantive national rules will likely result in less

                                   5   environmental protection at the regional and site-specific levels”); Mountain States Legal Found,

                                   6   92 F.3d at 1234 (finding an “increased risk of wildfire” sufficient to afford plaintiffs standing

                                   7   where the Forest Service’s challenged logging plan “reduced potential wildfire fuels by 5.4%,

                                   8   rather than plaintiffs’ preferred plan, which reduced the fuels by 14.2%”). Third, it is reasonably

                                   9   probable that the alleged weakening of federal protections will result in “economic harm” to State

                                  10   Plaintiffs by shifting a greater responsibility for, and burden of, protecting imperiled species and

                                  11   habitats to the states. See California v. Azar, 911 F.3d at 571-73 (finding it “reasonably probable”

                                  12   that a federal rule exempting employers from covering contraceptive care in group health plans
Northern District of California
 United States District Court




                                  13   “will inflict economic harm to the states” because “women who lose coverage will seek

                                  14   contraceptive care through state-run programs or programs that the states are responsible for

                                  15   reimbursing”). Therefore, State Plaintiffs have established a procedural injury-in-fact.

                                  16          Federal Defendants cite Summers v. Earth Institute for the proposition that State Plaintiffs

                                  17   must challenge a “concrete application” of the Final Rules rather than bringing a facial challenge.

                                  18   ECF No. 79 at 8-12 (citing 555 U.S. 488, 494 (2009)). In Summers, the plaintiff conservation

                                  19   groups challenged regulations promulgated by the U.S. Forest Service, as well as the application

                                  20   of those regulations to a specific salvage project in Sequoia National Forest – the Burnt Ridge

                                  21   Project. Id. at 490-91. After the “parties settled their differences” with respect to plaintiffs’

                                  22   as-applied challenge, plaintiffs continued to challenge the “regulation in the abstract.” Id. at 494.

                                  23   They attempted to demonstrate a procedural injury by relying on a single affidavit which failed to

                                  24   identify any connection between the areas that plaintiffs used and the sites subject to the

                                  25   challenged regulations. See id. 495 (The affidavit asserted that a member of the conservation

                                  26   groups “had suffered injury in the past from development on Forest Service land,” “has visited

                                  27   many national forests,” and “plans to visit several unnamed national forests in the future.”). The

                                  28   Supreme Court found that plaintiffs’ alleged “deprivation of a procedural right” was insufficient to
                                                                                         15
                                           Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 16 of 19




                                   1   create Article III standing “without some concrete interest that is affected by the deprivation.” Id.

                                   2   496.

                                   3          Unlike the plaintiffs in Summers, State Plaintiffs assert detailed allegations regarding their

                                   4   environmental and economic interests affected by the Final Rules. They also identify particular

                                   5   species and lands within each state which are subject to the challenged regulations. See, e.g., id.

                                   6   ¶ 21 (“There are currently over 300 species listed as endangered or threatened under the ESA that

                                   7   reside wholly or partially within the State of California and its waters—more than any other

                                   8   mainland state. Examples include the southern sea otter (Enhydra lutris nereis) found along

                                   9   California’s central coastline, the desert tortoise (Gopherus agassizii) and its critical habitat in the

                                  10   Mojave Desert, the marbled murrelet (Brachyramphus marmoratus) in north coast redwood

                                  11   forests, as well as two different runs of Chinook salmon (Oncorhynchus tshawytscha) and their

                                  12   spawning, rearing, and migration habitat in the Bay-Delta and Central Valley rivers and
Northern District of California
 United States District Court




                                  13   streams.”); id. ¶¶ 43 (“Nevada has approximately 58,226,015.60 acres of federally-managed land,

                                  14   totaling 84.9 percent of the State’s lands. The federal agencies that manage Nevada’s many acres

                                  15   are subject to the ESA’s section 7 consultation requirements.”). State Plaintiffs, therefore, do not

                                  16   challenge the Final Rule “in the abstract.” Summers, 555 U.S. at 494. Rather, they demonstrate

                                  17   both “deprivation of a procedural right” and “concrete interest[s] that [are] affected by the

                                  18   deprivation.” Id. at 496.

                                  19                                  ii.     Causation and Redressability

                                  20          “‘[T]he causation and redressability requirements are relaxed’ once a plaintiff has

                                  21   established a procedural injury.” California v. Azar, 911 F.3d at 573 (quoting Citizens for Better

                                  22   Forestry, 341 F.3d at 975). Both requirements are met here.6 “The injury asserted is traceable to

                                  23   the agencies’ issuing the [Final Rules] allegedly in violation of the APA’s [and NEPA’s]

                                  24   requirement[s].” Id.; see also Citizens for Better Forestry, 341 F.3d at 975 (“There is no dispute

                                  25   about causation in this case, because this requirement is only implicated where the concern is that

                                  26   an injury caused by a third party is too tenuously connected to the acts of the defendant.”).

                                  27
                                       6
                                  28    As noted above, the FAC alleges causation and redressability, ECF No. 28 ¶¶ 114-23, and
                                       Federal Defendants do not dispute the sufficiency of these allegations.
                                                                                       16
                                           Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 17 of 19




                                   1   Moreover, it is possible that the Services’ decision to promulgate the Final Rules could have been

                                   2   influenced if they had taken a “hard look” at the environmental impacts of the rules, provided a

                                   3   reasoned analysis for the revisions, or provided meaningful opportunity to comment. See

                                   4   California v. Azar, 911 F.3d at 571 (“The plaintiff need not prove that the substantive result would

                                   5   have been different had he received proper procedure; all that is necessary is to show that proper

                                   6   procedure could have done so.”); Citizens for Better Forestry, 341 F.3d at 976 (“It is probable that

                                   7   if USDA had allowed Citizens to participate in its environmental review at some point, or had

                                   8   complied with the ESA formal consultation requirement, this could have influenced its decision to

                                   9   promulgate the 2000 Plan Development Rule.”).7

                                  10          B.      Ripeness

                                  11                  1.      Legal Standard

                                  12          The ripeness doctrine is “designed to ensure that courts adjudicate live cases or
Northern District of California
 United States District Court




                                  13   controversies and do not “issue advisory opinions [or] declare rights in hypothetical cases.”

                                  14   Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1153 (9th Cir. 2017). Because the ripeness

                                  15   doctrine derived “both from Article III limitations on judicial power and from prudential reasons

                                  16   for refusing to exercise jurisdiction,” the inquiry “has often involved both a constitutional and a

                                  17   prudential component.” Safer Chems., Healthy Families v. EPA, 943 F.3d 397, 411 (9th Cir.

                                  18   2019) (internal quotation marks and citations omitted).

                                  19          “To satisfy the constitutional ripeness requirement, a case ‘must present issues that are

                                  20   definite and concrete, not hypothetical or abstract.’” Id. (quoting Bishop, 863 F.3d at 1153).

                                  21   “[C]onstitutional ripeness is often treated under the rubric of standing because ‘ripeness coincides

                                  22   squarely with standing’s injury in fact prong.’” Clark v. City of Seattle, 899 F.3d 802, 809 (9th

                                  23   Cir. 2018) (quoting Bishop, 863 F.3d at 1153). The prudential ripeness inquiry is “guided by two

                                  24   overarching considerations: the fitness of the issues for judicial decision and the hardship to the

                                  25

                                  26   7
                                         The FAC names several State Plaintiffs. The Court notes that “the presence of one party with
                                  27   standing is sufficient to satisfy Article III’s case-or-controversy requirement.” Rumsfeld v. Forum
                                       For Academic and Inst. Rights, Inc., 547 U.S. 47, 52 n.2 (2006); see Brown v. City of Los Angeles,
                                  28   521 F.3d 1238, 1240 n.1 (“[T]he presence in a suit of even one party with standing suffices to
                                       make a claim justiciable.”).
                                                                                           17
                                           Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 18 of 19




                                   1   parties of withholding court consideration.” Bishop, 863 F.3d at 1154 (citing Thomas v.

                                   2   Anchorage Equal Rights Com’n, 220 F.3d 1134, 1141) (internal quotation marks omitted).

                                   3   “Prudential considerations of ripeness are discretionary.” Id.

                                   4          “[I]n ‘measuring whether the litigant has asserted an injury that is real and concrete rather

                                   5   than speculative and hypothetical, the ripeness inquiry merges almost completely with standing.’”

                                   6   Thomas, 220 F.3d at 1139 (quoting Gene R. Nichol, Jr., Ripeness and the Constitution, 54 U. Chi.

                                   7   L.Rev. 153, 172 (1987)); Coons v. Lew, 762 F.3d 891, 897 (9th Cir. 2014). Where “the

                                   8   sufficiency of a showing of injury-in-fact [is] grounded in potential future harms, . . . the analysis

                                   9   for both standing and ripeness is essentially the same.” Coons, 762 F.3d at 891.

                                  10                  2.      Discussion

                                  11          Federal Defendants argue that State Plaintiffs’ case is not ripe because they “bring[] facial

                                  12   challenges” to the Final Rules rather than waiting for each revised regulation to be applied. ECF
Northern District of California
 United States District Court




                                  13   No. 46 at 35; ECF No. 79 at 29 (“[W]ithout an instance in which these regulations have been

                                  14   applied, a claim against them cannot possibly be ripe.”). The Court finds that State Plaintiffs’

                                  15   claims are both constitutionally and prudentially ripe.

                                  16          Because State Plaintiffs have adequately alleged an injury in fact, their claims are

                                  17   constitutionally ripe. Coons, 762 F.3d at 897-99 (applying standing’s injury-in-fact analysis to

                                  18   evaluate constitutional ripeness); Thomas, 220 F.3d (“[I]n many cases, ripeness coincides squarely

                                  19   with standing’s injury in fact prong.”).8

                                  20          “Prudential considerations of ripeness are discretionary,” Thomas, 220 F.3d at 1142, and

                                  21   the Court has “already concluded that [State Plaintiffs] have alleged a sufficient Article III injury,”

                                  22   Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167 (2014). To the extent the Services would

                                  23   have the Court “deem [State Plaintiffs’] claims nonjusticiable on grounds that are prudential,

                                  24   rather than constitutional, [t]hat request is in some tension with [the Supreme Court’s] recent

                                  25   reaffirmation of the principle that a federal court’s obligation to hear and decide cases within its

                                  26   jurisdiction is virtually unflagging.” Id. at 167. In light of this “virtually unflagging” obligation,

                                  27

                                  28
                                       8
                                         The parties agree that, in this case, “constitutional ripeness ‘coincides squarely with standing’s
                                       injury in fact prong.’” ECF No. 46 at 34 (quoting Thomas, 220 F.3d at 1138); ECF No. 74 at 24.
                                                                                           18
                                         Case 4:19-cv-06013-JST Document 98 Filed 05/18/20 Page 19 of 19




                                   1   “the Court declines to refuse to adjudicate this case on prudential grounds.” Friends of Alaska

                                   2   Nat’l Wildlife Refugees v. Bernhardt, 381 F. Supp. 3d 1127, 1135-36 (D. Alaska 2019) (citing

                                   3   Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 (2014)); see State ex

                                   4   rel. Becerra v. Sessions, 284 F. Supp. 3d 1015, 1031 (N.D. Cal. 2018) (“The Ninth Circuit has

                                   5   previously declined to reach prudential ripeness when constitutional ripeness is satisfied.”).

                                   6                                             CONCLUSION

                                   7          For the foregoing reasons, the Court denies Federal Defendants’ motion to dismiss.

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 18, 2020
                                                                                        ______________________________________
                                  10
                                                                                                      JON S. TIGAR
                                  11                                                            United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        19
